                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:20-CV-00070-KDB
 ERIC LANCE,

                  Plaintiff,

     v.                                                           ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security,

                  Defendant.


          THIS MATTER IS BEFORE THE COURT on the Plaintiff’s Consent Motion for Fees

Pursuant to the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A) and Costs filed on June

10, 2021. (Doc. No. 23). Having reviewed the motion, supporting materials, memorandum in

support, and the case file the Court determines that Plaintiff should be awarded an attorney’s fee

under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $6,900.00.

          IT IS ORDERED that the Plaintiff’s Motion for Fees Under the Equal Access to Justice

Act 28 U.S.C. § 2412(d)(1)(A) filed is GRANTED, to the extent that the Court will award attorney

fees in the amount of $6,900.00, and that pursuant to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. 586,

130 S. Ct. 2521 (2010), the fee award will first be subject to offset of any debt Plaintiff may owe

to the United States. The Commissioner will determine whether Plaintiff owes a debt to the United

States. If so, the debt will be satisfied first, and if any funds remain, they will be made payable to

Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of the Treasury reports

to the Commissioner that the Plaintiff does not owe a federal debt, the government will exercise

its discretion and honor an assignment of EAJA fees and pay the awarded fees directly to Plaintiff’s

counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.



            Case 1:20-cv-00070-KDB Document 25 Filed 06/11/21 Page 1 of 2
       IT IS FURTHER ORDERED that the Plaintiff shall be paid $421.15 in costs from the

Judgment Fund by the United States Department of the Treasury pursuant to 28 U.S.C. §

2412(a)(1).

       SO ORDERED.


                                    Signed: June 11, 2021




         Case 1:20-cv-00070-KDB Document 25 Filed 06/11/21 Page 2 of 2
